Citation Nr: 0003515	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  96-08 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
left knee disability prior to September 6, 1996, and in 
excess of 30 percent from November 1, 1997.

3.  Entitlement to a compensable evaluation for right foot 
disability.

4.  Entitlement to an increased (compensable) evaluation for 
left heel disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from April 1955 to July 
1980, and had an earlier period of active service of 
approximately three years.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  At the veteran's request, the 
claims file was subsequently transferred to the RO in 
Montgomery, Alabama.

A hearing was held before the undersigned Board Member in 
August 1997 in Washington, D.C., at which time the veteran 
withdrew from his appeal several issues.  In a decision dated 
in October 1997, the Board noted the issues withdrawn from 
this appeal.  The Board also partially granted the issue 
involving the evaluation of the left knee disability.  In 
regard to all other issues on appeal, the Board remanded the 
case for further development.

The Board notes that in the October 1997 remand, it requested 
that the RO contact the National Personnel Records Center and 
verify the veteran's active duty prior to April 30, 1955, and 
request any additional service medical records.  A review of 
the record shows that the RO did not complete this requested 
development.  However, because the decision herein grants the 
only service connection issue on appeal, the Board has 
determined that further delay of the appellate process for 
the purpose of obtaining verification of additional service 
time and any additional service medical records is not 
warranted.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Service-connected disability caused or worsened the 
veteran's right knee disability.

3.  The veteran's left knee disability prior to September 6, 
1996, was manifested by degenerative joint disease with 
limitation of flexion to not less than 45 degrees.

4.  The veteran's left knee disability since November 1, 
1997, has been manifested by degenerative joint disease, 
status post total knee replacement, with limitation of 
extension to 15 degrees or less and limitation of flexion to 
not more than 30 degrees.

5.  Instability of the left knee is not more than slight. 

6.  The right foot disability is manifested by moderate 
functional impairment.

7.  The left heel disability is manifested by calcaneal spur 
with mild pain on pressure and moderate functional loss.


CONCLUSIONS OF LAW

1.  Right knee disability is proximately due to or the result 
of service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.310(a) (1999).

2.  For the period prior to September 6, 1996, the criteria 
for an evaluation in excess of 10 percent for left knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5256, 5257, 5260, 5261 (1999).

3.  For the period from November 1, 1997, the criteria for an 
evaluation in excess of 30 percent for left knee disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5055, 5256, 5257, 5260, 5261, 5262 (1999).

4.  The criteria for an evaluation in excess of 10 percent 
for right foot disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5283, 5284 (1999).

5.  The criteria for a 10 percent evaluation for left heel 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.10, 4.40, 4.59, 4.71a, Diagnostic Code 
5284 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board is also satisfied that all 
relevant facts have been properly and sufficiently developed.

I.  Service Connection for Right Knee Disability

The veteran contends that service connection is warranted for 
his right knee disability because it is the result of service 
trauma or his service-connected left knee disability.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  Service incurrence of arthritis 
may be presumed if it is manifested to a compensable degree 
within a year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

In addition, service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1999).  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The service medical records show that the veteran was in a 
helicopter crash in November 1955 and sustained a cerebral 
concussion, multiple abrasions and lacerations of the face, 
abrasions of the right elbow, left thumb and compound 
fracture of the left patella.  No right knee injury was 
noted.  An annual flight examination in May 1956 showed scars 
on the right leg as well as the left leg.  The November 1955 
accident was noted.  Another annual flight examination in 
July 1957 showed scars on the right knee and noted none on 
the left knee.  An annual flight examination in February 1970 
noted a scar on the left knee but noted no scars on the right 
knee or leg.  A February 1971 flight examination showed small 
healed circular scars on both knees.  The separation 
examination in April 1980 noted no right knee or leg injury 
or scars.

In August 1980, the veteran filed a claim for VA benefits and 
alleged no right knee disability.  A VA examination in 
December 1980 showed that the veteran did not complain of 
right knee pain and the knee was not examined.

A VA orthopedic examination of the veteran's joints in 
September 1995 shoed that the knees were somewhat fixed in 
flexion position at rest due to degenerative changes in the 
knee.  Range of motion of the right knee was 90 degrees 
flexion and 0 degrees extension.  The relevant diagnoses were 
chronic osteoarthritic changes in both knees, probably post-
traumatic, and old contusion and lacerations of the knees.

Medical records from Lyster Army Hospital show that the 
veteran had a total left knee arthroplasty in September 1996 
due to degenerative arthritis of the left knee.  In addition, 
the veteran had a total right knee arthroplasty in January 
1997.  Radiographs had revealed severe tricompartmental 
degenerative arthritis in the right knee.  It was noted that 
the veteran had a history of left knee injury in a helicopter 
crash in 1955 and no specific history of right knee injury.  
It was noted further that over the past five years, the 
veteran had complained of progressively increasing pain to 
the point that the pain had recently become debilitating.

At a personal hearing in August 1997 before the undersigned 
Board Member, the veteran testified that he had been in a 
helicopter crash during service and had sustained multiple 
injuries, to include injuries to the knees.  According to the 
veteran, he was unconscious for about two days after the 
helicopter crash and in the hospital for three months.  He 
testified that both legs were in a cast.  He received 
physical therapy thereafter and was returned to duty.  The 
veteran testified that over the years, the knees, especially 
the left knee, had given him trouble.  He stated that an 
orthopedic surgeon at Fort Rucker had taken X-rays, said that 
knee replacement surgery had to be done, and told him that 
because of the way he walked, it caused the right knee 
disability.

A VA orthopedic examination of the veteran's joints in 
November 1997 showed that the veteran reportedly was still 
receiving physical therapy on his knees after the knee 
replacements.  In regard to the etiology of the right knee 
disability, the examiner provided an opinion that relating 
the right knee problem to service injury was totally 
speculative and not supported by the record.  The examiner 
did not provide an opinion as to any secondary relationship 
between the right knee disability and any service-connected 
disability.

A VA orthopedic examination was completed in December 1998.  
The examiner noted that the veteran's claims file had been 
reviewed.  The medical history reported included the 
helicopter crash in 1955.  It was noted that both knees were 
traumatized but there were no fractures of the knees.  X-rays 
in December 1998 showed bilateral knee prosthesis with no 
complications.  The veteran reported that with any 
ambulating, even a quarter of a block, his feet and knees 
hurt and he would have to sit down.  The right knee had a 
well-healed anterior scar with no hypertrophy and no evidence 
of complications.  There was no hindrance of range of motion 
from the scar and no pain over the scar area.  The range of 
motion was 5 to 90 degrees.  There was mediolateral 
stability.  The pertinent diagnosis was bilateral knee 
secondary to post-traumatic arthritis, total knee 
arthroplasty, stable.  The examiner provided a medical 
opinion that the veteran's left foot, left knee, and right 
foot disabilities caused or increased the veteran's right 
knee condition.  The examiner also opined that the veteran's 
right knee disability most probably was related to the 
helicopter crash in service.

The Board notes that the evidence does not support the 
medical opinion provided by the examiner at the December 1998 
VA examination that the veteran's right knee disability most 
probably is related to the helicopter crash in service.  In 
this regard, the Board notes that service medical records are 
negative for a right knee injury at the time of the 
helicopter crash.  The examiner at the November 1997 VA 
examination noted that relating the right knee problem to a 
service injury was totally speculative and not supported by 
the record.  The Board further notes that there is no medical 
evidence of arthritis of the right knee within one year of 
separation from service.

Although the Board does not find that service connection is 
warranted on a direct or presumptive basis, there is no 
evidence which contradicts the medical opinion provided by 
the examiner at the December 1998 VA examination that the 
service-connected disabilities caused or increased the 
veteran's right knee disability.  This medical opinion was 
based on a review of the claims file and a physical 
examination of the veteran.  The clinical evidence does not 
contradict this medical opinion.  Accordingly, the evidence 
supports an award of service connection for right knee 
disability as secondary to  service-connected disability.

II.  Evaluations of Service-Connected Disabilities

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities currently on appeal.  
The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of remote clinical histories and findings pertaining to the 
disabilities, except as described below.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).


With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to the affected joints.  38 C.F.R. § 4.59 
(1999).

A.  Evaluation of Left Knee Disability

In January 1995, the veteran filed a claim to include 
entitlement to service connection for a left knee disability.  
Service medical records show that the veteran sustained a 
compound fracture of the left patella in a helicopter crash 
in November 1955.

A VA orthopedic evaluation of the veteran's joints in 
September 1995 showed that the left knee was somewhat fixed 
in flexion position at rest due to degenerative changes 
within the knee.  The range of motion of the left knee was 90 
degrees flexion and 0 degrees extension.  The pertinent 
diagnoses were chronic osteoarthritic changes, both knees, 
probably post-traumatic, and old contusion and lacerations of 
the knees.

In a rating decision of October 1995, service connection was 
granted for status post compound fracture of the left patella 
with post traumatic osteoarthritic changes.  A 10 percent 
rating was assigned from January 31, 1995, pursuant to 
Diagnostic Code 5010-5257.  

A VA outpatient treatment record dated in February 1996 shows 
that the veteran complained of bilateral knee pain relieved 
with Naprosyn.

Medical records from Lyster Army Hospital show that the 
veteran had a total left knee arthroplasty in September 1996.  
The diagnosis at that time was degenerative arthritis of the 
left knee.

At a personal hearing in August 1997 before the undersigned 
Board Member, the veteran testified that he injured his knees 
during service and the left knee gave him more trouble than 
the right knee.  The veteran stated that he had had a 
complete left knee replacement which had helped and allowed 
him to get around without pain.  The veteran also stated that 
he did not have to take pain medication anymore.  However, he 
testified that when he stood up, walked, or drove a car for 
an hour, his knee would swell.  The veteran stated that since 
the knee surgery, he was told not to lift weight over 20 
pounds.  He could not climb ladders and he could not get on 
his knees.  In addition, he could no longer play tennis or 
racquetball, jog or run.

A VA orthopedic examination of the veteran's joints in 
November 1997 showed that the veteran reported that he was 
still getting physical therapy on his knees due to the knee 
replacements.  He reported some difficulty in getting in and 
out of certain types of cars and in arising from a sitting 
position.  He stated that he could walk 50 to 60 yards.  He 
also reported that he had stiffness in both knees with 
prolonged sitting.  He also had pain in the knees with 
prolonged sitting or walking.  On physical examination, he 
could not completely extend the left knee.  There was no 
edema or tenderness in either knee.  The stability of the 
left knee was normal in the anterior-posterior direction.  
However, on lateral-medial motion of the left knee there was 
a clicking and slight instability on valgus movement.  The 
range of motion of the left knee was 77 degrees flexion and 
11 degrees extension.  X-ray of the knee revealed knee 
replacement without complication.  The diagnosis was severe 
degenerative joint disease both knees status post bilateral 
knee replacement.  The examiner noted that functional loss 
due to pain in the knees was minimal.

In an October 1997 decision, the Board noted that the veteran 
was hospitalized in September 1996 for a total left knee 
arthroplasty.  The Board concluded that the veteran was 
entitled to an increased schedular evaluation of 100 percent 
for left knee disability for the one year period from 
November 1, 1996, through October 1997, pursuant to 
Diagnostic Code 5055.  The Board remanded the issue of 
entitlement to a temporary total rating for convalescence 
based on the September 1996 surgery, and the issue of the 
appropriate rating for the left knee disability from November 
1, 1997.

In a rating decision of November 1998, the RO continued the 
10 percent rating for status post compression fracture of the 
left patella with osteoarthritic changes until September 5, 
1996, under Diagnostic Codes 5010, 5257.  The RO also granted 
service connection for left knee replacement (formerly 
evaluated as status post compression fracture of the left 
patella with post osteoarthritic changes) and assigned a 100 
percent rating from September 6, 1996, and a 30 percent 
rating from November 1, 1997, pursuant to Diagnostic Codes 
5010, 5055.

A VA orthopedic examination in December 1998 showed that the 
veteran reported that with any ambulating, even a quarter of 
a block, his feet and knees hurt and he had to sit down.  X-
rays in December 1998 revealed bilateral knee prosthesis with 
no complications.  A physical examination of the left knee 
showed an anterior scar with no complications and range of 
motion from 5 degrees extension to 85 degrees flexion.  Both 
lower extremities showed no edema, varicosities, or 
phlebitis.  The pertinent diagnosis was bilateral knee 
disability secondary to post-traumatic arthritis, total knee 
arthroplasty, stable.  The examiner noted that the functional 
impairment because of the knees bilaterally was moderately 
significant.  The examiner further noted that the veteran's 
joint movements were tested against standard testing against 
the active as tolerated and there was no incoordination or 
ataxia.

During the pendency of the current appeal, the left knee 
disability was evaluated as 10 percent disabling from January 
31, 1995, through September 5, 1996, 100 percent disabling 
from September 6, 1996, through October 31, 1997, and 30 
percent disabling from November 1, 1997.  Accordingly, the 
first matter to be addressed in regard to the veteran's claim 
for a higher rating is whether a rating in excess of 10 
percent is warranted prior to September 6, 1996.

A 30 percent rating is warranted for ankylosis of a knee with 
favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees.  A 40 percent rating is warranted 
for ankylosis of a knee in flexion between 10 and 20 degrees.  
A rating of 50 percent is warranted if the ankylosis is in 
flexion between 20 and 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (1999).

A 10 percent rating is warranted for slight knee impairment 
with recurrent subluxation or lateral instability, a 20 
percent rating is warranted for moderate impairment of the 
knee, with recurrent subluxation or lateral instability, and 
a 30 percent rating is warranted for severe impairment.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (1999).

A 10 percent rating is warranted where flexion of the leg is 
limited to 45 degrees, a 20 percent rating is warranted where 
flexion is limited to 30 degrees, and a 30 percent rating is 
warranted where flexion is limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  

A 10 percent rating is appropriate where extension of the leg 
is limited to 10 degrees, a 20 percent rating is warranted 
for extension limited to 15 degrees and a 30 percent rating 
is warranted for extension limited to 20 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

The evidence does not support a rating in excess of 10 
percent for the left knee disability prior to September 6, 
1996.  At the September 1995 VA orthopedic examination, 
motion of the left knee was from 0 degrees of extension to 90 
degrees of flexion.  The recorded range of motion does not 
satisfy the criteria for even a 10 percent rating on the 
basis of limitation of motion.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning disability factors 
such as lack of normal endurance, functional loss due to 
pain, and pain on use and during flare-ups; and the 
provisions of 38 C.F.R. § 4.45 concerning disability factors 
such as weakened movement, excess fatigability, and 
incoordination are for consideration.  See DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  The Board notes that no weakness, 
atrophy or incoordination was found on the VA neurologic 
examination in September 1995.  The veteran's gait was 
described as normal by one examiner in September 1995 and as 
slow by another examiner in September 1995.  Neither examiner 
identified objective evidence of pain or any other 
significant functional impairment associated with the 
service-connected disability.  Since the assigned evaluation 
of 10 percent contemplates limitation of flexion to 45 
degrees or limitation of extension to 10 degrees and the 
veteran in fact had the ability to flex to 90 degrees and to 
extend to 0 degrees, the Board must conclude that even when 
all pertinent disability factors are considered, the 
disability did not more nearly approximate the limitation of 
motion criteria for an evaluation in excess of 10 percent.  

There is no objective evidence of instability or subluxation 
during the period prior to September 7, 1996.  Therefore, the 
disability did not did not meet the criteria for a 
compensable evaluation under Diagnostic Code 5257 during this 
period.

The left knee disability was assigned a 100 percent rating 
from November 1, 1996, through October 31, 1997, due to the 
left knee replacement on September 6, 1996.  38 C.F.R. 
§§ 4.30, 4.71a, Diagnostic Code 5055.  Effective November 1, 
1997, a 30 percent rating was assigned for the left knee 
disability.

A 100 percent evaluation is assigned for prosthetic 
replacement of the knee joint for one year following 
implantation of the prosthesis.  A 60 percent evaluation is 
assigned for prosthetic replacement of the knee joint when 
there are chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  Intermediate 
degrees of residual weakness, pain, or limitation of motion 
are to be rated by analogy to Diagnostic Codes 5256, 5261, or 
5262.  The minimum rating under this code is 30 percent.  38 
C.F.R. § 4.71a, Diagnostic Code 5055 (1999).

The evidence does not support a rating in excess of 30 
percent for the left knee disability.  The November 1997 VA 
orthopedic examination of the veteran's joints showed range 
of motion of the left knee from 11 degrees extension to 77 
degrees flexion.  The December 1998 VA orthopedic examination 
showed improved range of motion of the left knee from 5 
degrees extension to 85 degrees flexion.  

The November 1997 orthopedic examiner characterized the 
functional impairment due to pain as minimal.  The December 
1998 examiner found the functional impairment to be moderate.  

Therefore, when all pertinent disability factors are 
considered, the Board must conclude that the limitation of 
motion does not more nearly approximate the criteria for a 20 
percent rating than those for a 10 percent rating.  Although 
the veteran was found to have slight stability on the 
November 1997 examination, it would not be to the veteran's 
advantage to separately rate the components of the disability 
on the basis of instability and arthritis with limitation of 
motion since slight instability warrants only a 10 percent 
evaluation and the veteran's limitation of motion does not 
warrant a rating in excess of 20 percent.

Diagnostic Code 5055 provides for a rating in excess of 30 
percent where there are chronic residuals consisting of 
severe painful motion or weakness in the affected extremity.  
The medical evidence shows that the veteran does not have 
severe painful motion of the left knee or weakness in the 
left leg.  The most recent medical evidence shows that 
functional impairment of the left knee was moderately 
significant.  At the August 1997 hearing, the veteran 
testified that he was on pain medication prior to the left 
knee replacement surgery and that the surgery had helped so 
that he could get around without the pain and did not have to 
take pain medication.  At the November 1997 VA orthopedic 
examination, the veteran reported some pain in the knees with 
prolonged sitting or walking more than 50 to 60 yards, and 
swelling after prolonged sitting or prolonged driving.  It 
was noted that the only medication he was taking for this 
problem was aspirin.  Painful motion is a criterion under 
Diagnostic Code 5055 and has been considered in determining 
the evaluation warranted for the current severity of the 
veteran's left knee disability.

Accordingly, the evidence of record does not support a rating 
in excess of 10 percent for the left knee disability prior to 
September 6, 1996.  In addition, the evidence does not 
support a rating in excess of 30 percent for the left knee 
disability from November 1, 1997.

B.  Evaluation of Right Foot Disability

A VA orthopedic examination of the veteran's feet in 
September 1995 showed that his feet functioned normally.  
There was no significant deformity and he had a normal gait.  
The diagnoses included old fracture of the right cuboid bone 
and old fracture of the right fourth and fifth metatarsals.

In a rating decision of October 1995, service connection was 
granted for residuals of fracture of the fourth and fifth 
metatarsals and cuboid of the right foot.  A noncompensable 
rating was assigned from January 31, 1995.

A VA orthopedic examination of the veteran's feet in November 
1997 showed that the right foot had a slight bony prominence 
on the dorsum of the right foot over the base of the fourth 
metatarsal.  The bony prominence was nontender.  Examination 
of the right heel showed a bony prominence on the 
posterolateral aspect two centimeters above the sole.  This 
bony prominence also was nontender.  X-ray of the right foot 
showed osteoporosis and focal deformity of the cuboid and 
base of the fifth metatarsal, with possible old fracture of 
the cuboid and base of the first metatarsal.  The pertinent 
diagnoses were fracture of the third, fourth and fifth 
metatarsals of the right foot status post remote injury, and 
fracture of the cuboid bone of the foot status post remote 
injury.

At the personal hearing in August 1997, the veteran testified 
that his right foot bothered him because of the way the heel 
was broken in the helicopter crash in service.  In addition, 
the veteran testified that since the heel bone was broken, it 
has stuck out and become irritated from rubbing against 
shoes.  He testified that there were no other problems with 
his right foot.

In a rating decision of November 1998, the right foot 
disability, status post fracture of the right fourth and 
fifth metatarsals and cuboid, was reevaluated as 10 percent 
disabling, effective from January 31, 1995, pursuant to 
Diagnostic Code 5299-5283.

At a VA orthopedic examination in December 1998, the examiner 
reviewed the veteran's claims file.  The examiner noted that 
X-rays in 1997 showed right heel cuboid bone focal deformity 
and at the base of the fifth metatarsal, some osteoporosis, 
and the possibility of an old fracture of the cuboid on the 
base of the fifth metatarsal, with good healing.  Examination 
of the right foot showed a bony prominence on the dorsum of 
the right foot, most probably over the base of the fourth 
metatarsal.  There was a tiny spur area on the right heel but 
no evidence of any complications.  The range of motion of the 
right ankle was 10 degrees dorsiflexion, 30 degrees plantar 
flexion, 18 degrees inversion and 15 degrees eversion.  The 
examiner noted that the range of motion was mildly short of 
appropriate, but functional enough, with mild pain in the 
heel area.

The claims file contains some VA outpatient treatment 
records.  Such records are negative for treatment of any 
right foot disability pertinent to the current claim.

Under Diagnostic Code 5283, a 10 percent rating is assigned 
for moderate malunion of or nonunion of the tarsal or 
metatarsal bones.  A 20 percent rating is assigned for 
moderately severe malunion of or nonunion of the tarsal or 
metatarsal bones.  A 30 percent rating is assigned for severe 
malunion of or nonunion of the tarsal or metatarsal bones.  
With actual loss of use of the foot, a 40 percent rating is 
assigned.

Under Diagnostic Code 5284, a 10 percent rating is assigned 
for moderate foot injuries, a 20 percent rating is assigned 
for moderately severe foot injuries, and a 30 percent rating 
is assigned for severe foot injuries.

The evidence does not support a rating in excess of 10 
percent under Diagnostic Code 5283.  The evidence does not 
show malunion of or nonunion of the tarsal or metatarsal 
bones.  There is no more than moderate malunion of or 
nonunion of the tarsal or metatarsal bones.  The evidence 
shows old fractures of the third, fourth , and fifth right 
foot metatarsals and old fracture of the cuboid bone, which 
are well healed.

A rating in excess of 10 percent for the right foot 
disability is not warranted under Diagnostic Code 5284 
because more than moderate foot injury is not shown.  The 
evidence shows that the veteran has a bony prominence on the 
dorsum of the right foot over the base of the fourth 
metatarsal, and a tiny spur area on the right heel.  He 
complained of pain in the right heel where the bony 
prominence rubs against shoes and irritates the heel.  The 
evidence shows that the veteran's right foot disability 
causes pain.  Therefore, at least the minimum compensable 
rating is warranted.  38 C.F.R. § 4.59; DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  However, the examiner at the 
December 1998 VA orthopedic examination noted that the pain 
in the heel area was mild.  Accordingly, the right foot 
disability does not involve more than a moderate foot injury.

C.  Evaluation of Left Heel Disability

In a rating decision of February 1981, service connection was 
granted for status post compression injury of left heel 
(claimed as bursitis).  A noncompensable rating was assigned 
from August 12, 1980, pursuant to Diagnostic Code 5299.  The 
disability has been evaluated as noncompensable since then.

Medical records from the Homestead Air Force Base include a 
radiology report of X-ray of the veteran's left foot dated in 
November 1994.  No fracture or dislocation was seen.  
Vascular calcification was demonstrated in the left foot and 
ankle.  A spur formation was demonstrated at the posterior 
inferior aspect of the left calcaneus.  The joint mortise of 
the left foot appeared intact.

VA outpatient treatment records dated in March 1995 show that 
the veteran complained of a painful left heel.  X-ray showed 
a bone spur formation plantar calcaneus.  A record dated two 
weeks later indicates that he had had a prior injection into 
the left heel and did not notice much relief.  He had pain to 
palpation and received another injection into the left heel.  
Another record dated in April 1995 shows tenderness to 
palpation of the left medial calcaneus.  There was a medial 
calcaneus spur.

A VA orthopedic examination of the veteran's feet in 
September 1995 showed that the veteran had satisfactory 
posture, as well as standing, squatting and walking.  The 
feet showed mild edema which was vascular in nature and not 
due to orthopedic problems.  The feet functioned normally.  
There was no significant deformity and the veteran had a 
normal gait.  The diagnoses included old fracture of 
calcaneal bone.

Another VA orthopedic examination of the veteran's joints in 
September 1995 provided no findings with regard to the left 
heel.  The diagnoses, however, included calcaneal bone spur 
on left.

A VA orthopedic examination of the veteran's feet in November 
1997 showed slight tenderness on the sole of the left foot to 
pressure.  There was no edema or deformity.  X-ray of the 
left heel revealed medial calcaneal spur.  The diagnoses 
included plantar fasciitis of the left heel and calcaneal 
spur on left.  The examiner commented that functional loss 
due to pain in left heel was minimal.  It was further noted 
that although there was X-ray evidence of calcaneal spur on 
the left heel, there was little clinical findings to suggest 
disabling pain.

At the personal hearing in August 1997 before the undersigned 
Board Member, the veteran testified that he developed spurs 
on his left foot during service and was given shoe inserts 
which helped.  The veteran stated that he still had pain when 
he walked but it was not so severe that he could not walk.  
He further testified that the left heel hurt when pressure 
was put on it.  According to the veteran, he was given 
Cortisone shots and the pain went away for several months but 
gradually came back.  He indicated that he continued to wear 
some shoe inserts to relieve the left heel pain.

A VA orthopedic examination in December 1998 showed that the 
examiner had reviewed the veteran's claims file.  In regard 
to the veteran's left foot, there was mild pain on left heel 
pressure and mild tenderness in calcaneal and plantar fascia 
site, but no evidence of inflammation.  Examination of the 
left foot showed no clinical evidence of tarsal tunnel 
syndrome.  The diagnoses included left heel chronic, 
recurrent, mild pain with plantar myofascitis and with 
calcaneal spur on left.  The examiner noted that there was 
moderate functional impairment in the feet bilaterally.

The RO rated the veteran's left heel disability, status post 
compression injury, as noncompensably disabling under 
Diagnostic Code 5284.  Under Diagnostic Code 5284, a moderate 
foot injury is assigned a 10 percent rating, a moderately 
severe foot injury is assigned a 20 percent rating, and a 30 
percent rating is assigned for severe foot injury.

The medical evidence shows that the veteran has calcaneal 
spur formation on the left heel.  Although the examiner at 
the November 1997 VA orthopedic examination of the veteran's 
feet found that there was minimal functional loss due to pain 
in the left heel, the December 1998 VA examiner concluded 
that there was moderate foot impairment.  Therefore, with 
resolution of reasonable doubt in the veteran's favor, the 
Board concludes that the disability warrants a rating of 10 
percent.  There is no medical or other objective evidence of 
more than moderate left foot impairment.  Therefore, a rating 
in excess of 10 percent is not warranted.


ORDER

Service connection for right knee disability is granted.

Entitlement to a rating in excess of 10 percent for left knee 
disability, prior to September 6, 1996, is denied.

Entitlement to a rating in excess of 30 percent for left knee 
disability, from November 1, 1997, is denied.

Entitlement to a rating in excess of 10 percent for right 
foot disability is denied.

Entitlement to a 10 percent rating for left heel disability 
is granted, subject to the criteria applicable to the payment 
of monetary benefits.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

